Citation Nr: 1042006	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent 
for residuals of a collapsed right lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, and 
from December 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Huntington, West Virginia that continued a noncompensable 
evaluation for the Veteran's service-connected status post 
pneumothorax, right.

Subsequently, an October 2006 RO decision granted an increased 
evaluation of 20 percent disabling, effective June 14, 2004.  The 
Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, such that a claim 
remains in controversy, even if partially granted, where less 
than the maximum benefit available is awarded).

In August 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.  

In March 2008, the Board remanded this matter for further 
development.  Such development has been completed and associated 
with the claims file, and this matter is ready for further review 
by the Board.

The issue of entitlement to a total disability rating for 
compensation based on individual employability (TDIU) has been 
raised by the record but not adjudicated by the agency of 
original jurisdiction (AOJ).  See Statement, May 2008; Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (issues of increased rating and 
TDIU may be separately adjudicated).  Therefore, the Board does 
not have jurisdiction over the issue, and it is referred to the 
AOJ for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's residuals of a collapsed right lung are currently 
assigned a 20 percent disability rating under Diagnostic Code 
6843, effective June 14, 2004.  See 38 C.F.R. § 4.97 (2010).  The 
Veteran seeks a higher rating.

Effective October 6, 2006, VA added provisions that clarify the 
use of pulmonary function test (PFT) results in evaluating 
respiratory conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 
2006) (codified at 38 C.F.R. § 4.96(d)).  Under 38 C.F.R. 
§ 4.96(d), if a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) test is not of 
record, evaluation should be based on alternative criteria as 
long as the examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case. 

A review of the regulatory changes which affect the current claim 
reveals that all regulatory changes pertinent to this claim are 
non-substantive in nature, and merely interpret already existing 
law.

As noted above, in March 2008, the Board remanded this appeal in 
order to afford the Veteran a new VA examination to determine the 
severity of his service-connected residuals of a collapsed right 
lung.  Specifically, the Board ordered, among other things, that 
the Veteran be provided with a new VA examination, to include a 
PFT, to determine the current severity of his disability, and 
that the FEV-1 score, FEV-1/FVC ratio, and DLCO (SB) should be 
reported for rating purposes.  See 38 C.F.R. § 4.96(d), 4.97, 
Diagnostic Code 6843 (2010).

An August 2008 VA examination report reflects PFT results, 
including the FEV-1 score and the FEV-1/FVC ratio, but not the 
DLCO (SB) test measurement.  No explanation is provided in the 
August 2008 VA examiner's report as to "why the [DLCO (SB)] test 
would not be useful or valid" as required by 38 C.F.R. 
§ 4.96(d).  In the absence of the DLCO (SB) test results or an 
explanation as to why such test would not be useful or valid, the 
Board is not able to rate the Veteran without resorting to 
speculation.  See 38 C.F.R. § 4.96 (2010); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).  
Therefore, the Board finds that, unfortunately, another remand is 
necessary to obtain an addendum VA medical opinion explaining why 
the DLCO (SB) test would not be useful or valid, or to otherwise 
provide the Veteran with another VA examination.   See Stegall v. 
West, 11 Vet. App. 268 (1998) (duty to ensure compliance with 
Board remand order); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion 
from the same examiner who provided the 
August 2008 VA examination requesting 
clarification as to the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) test result from 
the August 2008 pulmonary function testing, 
and if no DLCO (SB) test was performed, to 
please explain why such test would not be 
useful or valid.

If the same examiner is not available, or if 
DLCO (SB) testing would have been useful or 
valid but was not performed at the time of 
the August 2008 VA examination, please 
provide the Veteran with a new VA examination 
to determine the severity of his lung 
disability, to include pulmonary function 
testing.  The claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  All studies and tests 
deemed necessary by the examiner should be 
performed, and the FEVB-1 score, FEV-1/FVC 
ratio, and the DLCO (SB) test result should 
be reported.  If the DLCO (SB) test is not 
performed, please note in the report why such 
test would not be useful or valid.  All 
opinions expressed should be supported by 
complete rationale.

2.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


